Chief Justice Lipscomb
delivered the opinion of the Court.
If we were to admit that the special replication of the *177plaintiff was bad, we should be bound to look back to the first Error of the party demurring : there can be no doubt but that the defendants’ plea of set-off was bad, and would have been so held on general demurrer. In an action on a promise made to an administrator, a debt due from his intestate cannot be set off: the demands are in different rights : to set off the last against the first might do injustice to the rights of other creditors, and with our Statutes as to insolvent estates, &c.(a) would tend to involve estates in endless confusion.
Coalter, for plaintiff in Error.
Martin, for defendant in Error.
Judgment reversed and cause remanded.

 see Laws Ala. p. 329.